                   Case 20-11169-LSS         Doc 30-1      Filed 05/29/20       Page 1 of 4


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                          )    Chapter 7
                                                    )
    INTEGRAMED HOLDING CORP., et                    )    Case No. 20-11169 (LSS)
    al., 1                                          )
                                                    )    (Joint Administration Requested)
                     Debtors.                       )

                                     CERTIFICATE OF SERVICE

             I, Mark E. Felger, hereby certify that on May 29, 2020, I caused a true and correct copy of

the NOTICE OF HEARING ON MAY 29, 2020 AT3:30 P.M. (ET) to be served via CM/ECF upon

all parties receiving such service and additionally, upon the parties on the attached service list as

indicated.


Dated: May 29, 2020                                /s/ Mark E. Felger
                                                   Mark E. Felger (No. 3919)
                                                   1201 North Market Street, Suite 1001
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 295-2000
                                                   Facsimile: (302) 295-2013
                                                   mfelger@cozen.com




1
  The Debtors in these cases are the following entities (the respective case numbers for each estate follows in
parentheses): IntegraMed Holding Corp. (20-11169 LSS), IntegraMed America, Inc. (20-11170 LSS), Trellis Health,
LLC (20-11171 LSS), IntegraMed Fertility Holding Corp. (20-11172 LSS), Reproductive Partners, Inc. (20-11173
LSS), IntegraMed Management of Bridgeport, LLC (20-11175 LSS), IntegraMed Florida Holdings, LLC (20-11176
LSS), IntegraMed Management of Mobile, LLC (20-11179 LSS), IntegraMed Management, LLC (20-11181 LSS),
and IntegraMed Medical Missouri, LLC (20-11184 LSS).
               Case 20-11169-LSS            Doc 30-1   Filed 05/29/20   Page 2 of 4


                                              Service List

VIA E-MAIL OR OVERNIGHT DELIVERY
Shady Grove Fertility
                                               Gabe Sasson
Locatons in FL, GA, MD, NY, PA, VA,
                                               gsasson@stroock.com
and Washington, D.C.


Fertility Centers of Illinois
10 Locations In Illinois



IVF Florida
7 locations in South Florida


Reproductive Science Center of the Bay
Area
7 locations in the San Francisco area

Charlotte
"REACH"                                        Andrew Tarr
Reproductive Endocrine Associates of           ATarr@robinsonbradshaw.com
Charlotte, P.C
Seattle
Seattle Reproductive Medicine, Inc., P.S.      Jim Bastian
12102 NE 24th,                                 jbastian@shulmanbastian.com
Bellevue, WA 98005

San Diego Area
Reproductive Partners Medical Group -- La
Jolla, Inc. ("RPMG La Jolla")
9850 Genesee Ave. Suite 800
La Jolla, CA 92037


Reno, NV
Foulk & Whitten Nevada Center for
Reproductive Medicine P.C.
645 Sierra Rose Drive
Suite 205
Reno, NV 89511

and

Nevada Reproductive Labs, Inc.
Same Address




                                                   2
             Case 20-11169-LSS           Doc 30-1     Filed 05/29/20       Page 3 of 4



Los Angeles Area
Reproductive Partners Medical Group, Inc.
("RPMG")
13950 Milton Ave., Suite 402
Westminster, CA 92683


Salt Lake City
Utah Fertility Center, P.C.
1988 West, 930 North, Suite B
Pleasant Grove, UT 84062

Coastal
Coastal Fertility Specialists, LLC
1375 Hospital Dr.
Mount Pleasant, South Carolina 29464

Orlando
"CRM Orlando"
Center for Reproductive Medicine, P.A.
3435 Pinehurst Ave.
Orlando, FL 32804

UNC
UNC Fertility, LLC, a not-for-profit limited   Margaret Westbrook
liability company, within the University of    K&L Gates
North Carolina Health Care System              Margaret.westbrook@klgates.com
101 Manning Drive
Chapel Hill, NC 27514
Idaho
Idaho Center for Reproductive Medicine         SERVED VIA OVERNIGHT
1000 E. Park Blvd., Suite 110                  DELIVERY
Boise ID 83712
Las Vegas
"SIRM Las Vegas"
Per org chart -- "IntegraMed Medical King,
LLC" (verify if possible). Per LV state
SOS site -- "IntegraMed Medical -- King,
PLLC"
5320 S Rainbow Blvd #300
Las Vegas, NV 89118

Dallas
                                               Carl J. Soranno
"SIRM Dallas"
                                               Brach Eichler
IntegraMed Medical Texas, PLLC
                                               csoranno@bracheichler.com
7777 Forest Lane, Suite C-638
Dallas, TX 75230




                                                  2
             Case 20-11169-LSS          Doc 30-1   Filed 05/29/20    Page 4 of 4



St. Louis                                  Matthew Layfield and Shanti
"SIRM St. Louis"                           Katona
555 N. New Ballas Rd.                      Polsinelli
Suite 150                                  mlayfield@polsinelli.com
Creve Coeur, MO 63141                      SKatona@Polsinelli.com




New York                                   Jeffrey D. Buss
"SIRM New York"                            Thomas W. Smith
25 Fifth Ave., 3rd Floor                   Smith Buss & Jacobs
(5th Ave. & 38th St.)                      jbuss@sbjlaw.com
New York, NY, 10016                        tsmith@sbjlaw.com

Alabama
"CRM Alabama"                              Tom Garth
The Center for Reproductive Medicine,      Phelps Dunbar
P.C.                                       tom.garth@phelps.com
3 Infirmary Circle, Suite 213
Mobile, Alabama 36607




                                               2
